Citation Nr: 0930920	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of removal of a pituitary tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2008, the Board remanded the claim to the RO for 
additional development.  

Lastly, June 2009 correspondence from the Veteran indicates 
that he wishes to file a claim for an increased rating for 
fibromyalgia.  The claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the April 2008 remand, the RO obtained current 
treatment records from the St. Louis VA Medical Center (VAMC) 
through October 2007 and scheduled the Veteran for a VA 
examination in October 2008.  The report of that examination 
is of record.  In a March 2009 addendum, however, the VA 
examiner cited to VA treatment notes dated from April to 
August 2008 that have not been associated with the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the above VAMC 
generated since October 2007, including the records referred 
to the in March 2009 addendum opinion following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal facilities.  

The RO should then arrange for the Veteran's claims file to 
be reviewed by the examiner who prepared the October 2008 VA 
examination report and March 2009 addendum for the purpose of 
preparing an addendum that addresses any change in opinion 
based on a review of the additional records obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the St. Louis VAMC dated since 
October 2007, to include the records dated 
from April to August 2008 referred to in 
the March 2009 addendum opinion.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  The RO should then arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the October 2008 
VA examination report and March 2009 
addendum (or a suitable substitute if that 
examiner is unavailable) for the purpose 
of preparing an addendum that addresses 
any change in opinion based on a review of 
the additional records obtained.  The 
examiner must review all the evidence in 
the claims file, including a complete copy 
of this REMAND, and acknowledge such 
review in the addendum report.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the RO must 
readjudicate the claim.  This review 
should include consideration of all 
additional evidence added to the record 
since the issuance of the April 2009 
supplemental statement of the case (SSOC).  
If the determination of the benefit sought 
on appeal remains adverse to the Veteran, 
he and his representative should be 
furnished an SSOC and given an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


